I highly appreciate the very careful and accurate collection of authorities of Judge Fox in the majority opinion, and his reasoning therefrom so far as it relates to the usual order affirming or reversing a common law or chancery case in this Court; but we are not here dealing with an ordinary common law or chancery proceeding. The whole subject of removal from office of a municipal officer is purely statutory, and we must look to the statute itself, so far as its provisions go, for the effect of orders entered in such a proceeding.
To make the order of removal effective from its date would not at all be an anomaly in our court rules or procedure. There are many instances in which, without any specific statute, our courts have always regarded particular orders as taking effect immediately on their entry. A few of many instances are orders in mandamus, prohibition, certiorari, injunction, contempt, receiverships, and for special writs, continuances, fixing date for filing pleas, etc. Therefore, the legislature could, with perfect propriety, place the order removing a public officer among this class. And it appears that the legislature has done exactly this.
This statute, Code, 6-6-7, after specifying the grounds for removal, the method of instituting the proceeding, the method of process, the way of defending, and the manner of hearing or trial in court, provides:
    "From the date of any order of the circuit court, or judge thereof in vacation, removing an officer under this section, until the expiration of thirty days thereafter, and if an appeal be taken until the date of the suspension of such order if suspended, and if not suspended, until the final adjudication of the matter by the supreme court of appeals, the officer, court or body having power to fill a vacancy in such office may fill the same by a temporary appointment until a final decision of the matter, and when a final decision is made, shall fill the vacancy in the manner provided by law for such office." *Page 223
This statute very plainly makes the order of the trial judge removing the officer effective "from the date of any order * * * removing an officer under this section * * *." (Italics supplied). It is true that this order does not take its full and complete effect until later, but it is equally true that it does have a definite and prescribed effect from the moment it is entered. That effect is to create a vacancy in the office to the extent of allowing it to be filled temporarily. This effect is by the very statute itself made to operate instantly, without permitting the order to hang in abeyance until the end of the term at which it was entered, or for any other period. This character of the order is especially significant when we consider that the same section provides that a removal proceeding may be instituted before, and conducted by a judge of the court in vacation, in which case, of course, the order of removal would not await the expiration of any term of court in order to become final; and further, by the fact that the preceding section of the chapter provides the method for the removal of state officers by hearing before the governor, in which case also there could not possibly be any suspension until the expiration of a term.
The reason for this special provision is readily found in the character of the proceeding. In removing an official, time is the whole substance of the controversy — the term of the office, or period during which an officer shall be permitted to serve. If the effective date of a removal order is suspended, the remedy for the evil proceeded against is by that much destroyed. A specially long delay late in an officer's term, may totally neutralize the relief awarded by permitting the term to expire before the judgment for removal can take effect. Therefore, the legislature has provided that the order of removal, whether by the court, a judge, or the governor shall take the offender out of office at once, unless certain other enumerated steps are taken. Our whole law relating to controversies over the right to public office evince an intent that litigation in such matters shall be taken out of the ordinary course of legal procedure.
A provision of our statute for like speeding up of court *Page 224 
proceedings concerning public office is found in Code, 3-5-41, covering election controversies. This statute provides for summary proceedings by mandamus, certiorari, and prohibition, waiving certain preliminary steps therein, to compel the immediate performance of duties of election officials, and stipulating that unless the court enters a final order in such proceeding within fifteen days from its beginning, the same shall be dismissed. The statute also requires the Supreme Court to give such matters precedence over all other matters; and when such a writ, in an election case, has been issued by a judge thereof in vacation, to convene in special session not later than ten days from the date of the writ, and to determine the questions raised within five days. This statute, while not bearing directly on the question in issue, plainly indicates the legislative appreciation of the high necessity for prompt and effective determination of all controversies relating to public office.
The foregoing reasoning seems to be absolutely clear so far as the order of the circuit court was concerned. But how about the order of affirmance of this Court entered on March 15, 1941? The Code section under which the proceeding was had (6-6-7) provides that:
    "An appeal from an order of the circuit court, or judge thereof in vacation, removing or refusing to remove any person from office may be taken to the supreme court of appeals within the same time, in the same manner, and with the same right of suspension, and precedence, as in appeals from orders of the governor removing a state officer."
Section 6 of this article which relates to appeals from an order of the governor removing a state officer, provides that:
    "Any such officer against whom charges may have been brought as aforesaid, feeling aggrieved by his removal from office by the governor, may present his petition in writing to the supreme court of appeals, or to a judge thereof in vacation, *Page 225 
within thirty days after such removal from office by the governor, praying for the suspension, setting aside or vacating of such order of removal. * * * The hearing of the matter shall take precedence over all other matters before the court, except contested elections of secretary of state, auditor, treasurer, attorney general, state superintendent of free schools, commissioner of agriculture, or of a judge of any court."
Why is the time within which application for appeal may be made reduced from eight months to thirty days? Why is the hearing on an appeal given precedence over all other matters, except contests over the election of certain state officials? Why require such unusual promptness in the determination of the matter, if the decision is to hang in abeyance until the end of the term of court, or until it becomes "final" by some general rule or special order of the court? The terms of this Court are long. Such an appeal if heard on the first day of the term might be held in suspension for several months, if it is made to take the course of an ordinary order affirming or reversing a case here on appeal. It is very plain from the whole spirit of our legislation relating to contested questions of the right to public office that such a delay was abhorrent to the legislature, and that the spirit and purpose of this legislation is to bring such controversies to the earliest possible conclusion. It, therefore, conforms to the special and direct provisions of the removal law relating to the orders of the circuit court and to the whole spirit of our statute relating to contested rights to office, to construe affirmance by this Court of the trial court's order of removal as taking effect as of its date. Surely the legislature did not intend to remove all other impediments to a prompt settlement of such controversies, and then have all speed nullified by the somnolence of this one rule — to eliminate all obstacles to haste but one — to create a system of removal procedure apparently complete in itself, and yet in the end to have the final decision fall into the general routine of conventional orders of affirmance or reversal. *Page 226 
Furthermore, there seems to be statutory justification for this conclusion. The review here on appeal is not the ordinary or usual hearing of an appeal or writ of error. The statute (Code, 6-6-6) says:
    "* * * the court shall decide the matter in controversy, both as to the law and evidence, as may seem to it to be just and right, * * *."
This is no review on error — no hearing on the law alone, but is actually a hearing de novo (on the original record, however). We hear the matter here exactly as the trial court, judge or governor heard it in the first instance. And our judgment is not a mere affirmance or reversal of the original order, but an independent and original judgment. The statute says:
    "* * * the court * * * may affirm the order of removal, or may permanently suspend, set aside and vacate such removal and restore such officer to his office, * * *."
We, therefore, by the very mandate of the statute itself, enter such order as we consider proper, precisely as we would do in an original jurisdiction case. Why, therefore, should not the order here take effect at such time as orders in original jurisdiction cases? Or, why should not our order on such a hearing, de novo, as it is, take effect in time precisely as would that of the court below?
In my opinion the order of this Court, entered on March 15, 1941, affirming the circuit court's order removing Patrick H. Shields from the position of member of the Water Board of the City of Clarksburg became effective and final forthwith, and that there was immediately created a vacancy which the proper authorities could fill. Hence, Shields had no standing by which he could insist that he be permitted to remain in office longer, or to contest the filling of the vacancy which his removal had created.
Therefore, the writ here prayed for should be denied.
Judge Kenna concurs in this dissenting opinion. *Page 227